Case 2:20-cv-03574-DRH-AYS Document 2 Filed 08/07/20 Page 1 of 1 PagelD #: 26

Leo Jacobs, Esq.

Jacobs P.C.

Attorneys for Plaintiff

8002 Kew Gardens Rd. STE 300
Queens, New York 11415

eduard(@jacobspe.com

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

 

X
SHHA LLC :
Plaintiff,

V.
OPAL HOLDINGS LLC, OPAL
HOLDINGS NY LLC, HOLMAN
FUNDING GROUP INC, SHAYA
PRAGER, CHAIM HOLMAN

Defendant(s).

 

x

Case No.

RULE 7.1 DISCLOSURE STATEMENT

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure Plaintiff SHHA LLC
hereby states that it has no parent corporation and that no publicly held corporation owns

10% or more of its stock.
Dated: August 7, 2020
Kew Gardens, New York

 

 

“ LeoNdbobs, Esq.

Jacobs\P.C.

8002 Kew Gardens Rd. STE 300
Queens. New York 11415
eduard@jacobspe.com

Attorneys for Plaintiff
